Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 1 of 42

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
   

nn an:
UNITED STATES OF AMERICA

SEALED INDICTMENT

—_ VV. —

19 Cr.
DAVID WAGNER, and og nay
MARC LAWRENCE,

Defendants.
NN ~X
COUNT ONE

(Conspiracy to Commit Securities Fraud)
The Grand Jury charges:
Overview of the Fraudulent Scheme

1. From at least in or about December 2013 through at
least in or about 2017, DAVID WAGNER and MARC LAWRENCE, the
defendants, participated in the operation of a number of
corporate entities collectively referred to herein as “Downing”
as a Ponzi-like scheme. Fach of the Downing entities were
majority-owned and controlled by WAGNER, and LAWRENCE served in
senior executive positions in several Downing entities. Downing
was represented by WAGNER and LAWRENCE £0 be a venture capital
firm that would invest in healthcare start-ups referred to as
“portfolio companies” and provide sales, operations, and
management expertise to the portfolio companies in order to

bring their products to market and generate returns for Downing

JUDGE ABRAMS

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 2 of 42

investors, who also worked for Downing (the “employee~
investors”).

2. DAVID WAGNER and MARC LAWRENCE, the defendants, and
others acting at their direction, solicited more than
approximately $8 million in investments in Downing from
employee-investors located across the United States, including
in the Southern District of New York, as a requirement of
employment with Downing. These investments were solicited
through materiaily false and misleading statements regarding,
among other things, Downing’s use of investor proceeds, sources
of funding, financial condition and ability to pay salaries to
employee-investors, and portfolio companies. Then, WAGNER and
LAWRENCE misappropriated a significant portion of those funds
from employee-investors and used them for, among other things,
the payment of management fees and personal expenses, the
repayment of prior investors, and operational expenses, rather
than.primarily for investments in portfolio companies as
represented to many prospective employee-investors.

3. After making the required investment of between
$150,000 and $250,000 in Downing and starting their employment
at Downing, employee-investors soon learned, among other things,
that contrary to representations made by DAVID WAGNER and MARC

LAWRENCE, the defendants, and others acting at their direction,

2

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 3 of 42

Downing did not have access to millions of dollars in funding,
often could not make payroli, had virtually no products to sell,
and that employee-investments were the overwhelming source of
funding. Employee-investors also learned that WAGNER and
LAWRENCE had misrepresented the companies in Downing’s
portfolio, their product readiness, and ability to generate
revenue. While the particular formulation of these
misrepresentations shifted over time, WAGNER and LAWRENCE
systematically sought and obtained employee-investor money
through materially false and misleading statements.

A, Beginning in or about May 2016, after several
empLloyee-investors had brought lawsuits against DAVID WAGNER and
MARC LAWRENCE, the defendants, and several Downing entities,
alleging claims based on, among other things, fraud, WAGNER and
LAWRENCE continued the scheme by recruiting employee-investors
into a new company called Cliniflow Technologies, LLC
(“Cliniflow”) through materially false and misleading statements
about Cliniflow’s cash reserves, portfolio companies, and
exposure to litigation. In fact, Cliniflow purportedly held
majority ownership in the same primary portfolio company as
other Downing entities and was simply a new name used by WAGNER
and LAWRENCE to solicit investments from new employee-investors

that was not tainted by the lawsuits filed against Downing

3

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 4 of 42

entities. A majority of the over $1.5 million raised by WAGNER
and LAWRENCE through Cliniflow was transferred to other Downing
entities and used to pay for, among other things, WAGNER’s
personal expenses and the repayment of prior investors.

5. Through this scheme, from at least in or about
December 2013 through at least in or about 2017, DAVID WAGNER
and MARC LAWRENCE, the defendants, defrauded more than
approximately 30 Downing employee-investors out of more than
‘ approximately $8 million.

Relevant Entities and Individuals

6. At all times relevant to this Indictment, Downing
Partners, LLC (“Downing Partners”) was a Delaware limited
Liability company wholly owned and controlled by DAVID WAGNER,
the defendant, who was the Chief Executive Officer and sole
member of the Board of Managers of Downing Partners. Downing
Partners had offices primarily in Manhattan, New York, West
Warwick, Rhode Island, and Boston, Massachusetts. Downing
Partners purported to provide strategic, management, advisory,
and consulting services to certain other Downing entities
described below.

7. at all times relevant to this Indictment, Downing
Investment Partners, UP (“DIP”) was a Delaware Limited

partnership owned and controlled by DAVID WAGNER, the defendant,

4

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 5 of 42

through Downing Partners, which was the General Partner of DIP
and had complete control over the business and affairs of DIP.
At all relevant times, WAGNER and his family owned over 90% of
DIP, and WAGNER was the Chairman of DIP. DIP maintained its
principal offices in Manhattan, New York and Boston,
Massachusetts.

8. From at least in or about December 2013 through at
least in or about rebruary.2015, DIP owned and controlled at
least two subsidiary holding companies that were formed to
acquire, hold, and manage portfolio companies: Downing Digital
Healthcare Group, LLC (“DDHG”) and Downing Medical Device Group,
LLC (“DMDG”’). At all relevant times, DIP owned a majority of
DDHG and DMDG, and DAVID WAGNER, the defendant, was the Chairman
of the Board of Managers of DDHG and DMDG. From at least in or
about June 2014 through in or about February 2015, MARC
LAWRENCE, the defendant, was either the Chief Development
officer of DDHG, or the President of DDHG. DDHG and DMDG
maintained their principal offices in Boston, Massachusetts.

9. In or about February 2015, DAVID WAGNER, the
defendant, merged DDHG and DMDG into a single entity, Downing
Health Technologies, LLC (“DHT”), which in turn had two
divisions: a “Digital” division and a “Medical Device” division.

At all relevant times, DIP owned a majority of DHT, and DAVID

5

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 6 of 42

WACNER, the defendant, was the Chief Executive Officer and
Chairman of the Board of Managers of DHT. At ali relevant times
after at least in or about March 2015, MARC LAWRENCE, the
defendant, was the President of DHT. DAT maintained its
principal offices in Manhattan, New York and Boston,
Massachusetts.

10. 3si Systems, LLC was the successor to DDHG and DHT and
held a portfolio company called Surgical Safety Solutions, LLC
(together with 3si Systems, LLC, “35i%).  3si purported to have
a product that provided speech recognition technology in
hospital operating rooms that monitored surgical workflows with
real-time tracking and alerts for surgical procedures. At ail
relevant times, DIP owned a majority of 3si, and DAVID WAGNER,
the defendant, was the Pxecutive Chairman of the Board of
Managers of 3sil. 35i maintained its principal offices in
Manhattan, New York.

1i. In or about May 2016, after numerous employee
investors in the Downing antities filed lawsuits against, among
others, DAVID WAGNER and MARC LAWRENCE, the defendants, and
certain Downing entities, WAGNER formed Cliniflow (collectively
with Downing Partners, DIP, DDHG, DMDG, DHT, and 3si,
“Downing”), another company that was formed to acquire, hold,

and manage portfolio companies. At all relevant times, Hanover

6

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 7 of 42

Square Capital Partners, LP (“Hanover Square”), an entity wholly
owned and controlled by WAGNER, owned a majority of Cliniflow,
and WAGNER was the Executive Chairman of the Board of Managers
of Cliniflow. At all reievant times, MARC LAWRENCE, the
defendant, wag the President and Chief Executive Officer of
Cliniflow. Cliniflow maintained its principal offices in
Manhattan, New York.
Background on Downing

12. As pitched to employee-investors and third-party
recruiters hired by Downing to recruit employee-investors,
Downing had a unique business model: in exchange for a
significant equity interest, Downing would provide portfolio
companies with a combination of funding and middle office
support, including marketing, sales, operations, and Management
expertise, to help portfolio companies bring their products to
market and generate revenue. DDHG, DMDG, DHT, 3si, and
Cliniflow (collectively, the “Downing Funds”) purportedly heid
the equity in the portfolio companies. The Downing Funds, in
turn, were majority-owned and funded by DIP, Downing Partners,
or Hanover Square, all of which were controlled by DAVID WAGNER,
the defendant.

13. The Downing Funds were operating companies Chat

employed business development, operations, marketing, and other

7

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 8 of 42

professionals, who would purportedly work directly with the
portfolio companies. As explained to prospective employee-
investors, Downing Partners and DIP would provide the portfolio
companies with capital while the Downing Funds would provide
human capital to market, distribute, and sell the portfolio
companies’ products. Although certain Downing Funds maintained
offices in New York and Massachusetts, the Downing Funds’
employees worked remotely from home.

14. DAVID WAGNER and MARC LAWRENCE, the defendants, hired
the majority of the Downing Funds’ personnei and solicited their
investments. Each Downing employee-investor was provided with
an offer letter that stated that the employee-investor would
receive a salary, which typically ranged from approximately
$150,000 to $250,000 per year depending on the seniority of the
position. As a condition of employment, all employee-investors
were required to invest in the Downing entity that hired them,
typically between $150,000 to $250,000, prior to starting their
employment, which would entitle them to a pro rata share of any
profits from the management or sale of the portfolio companies.
In response to questions from employee-investors regarding why
an investment was required, WAGNER and LAWRENCE explained, in
substance and in part, that Downing required its employees Lo

have “skin in the game” as motivation for performance. In

8

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 9 of 42

actuality, despite representations to the contrary by WAGNER and
' LAWRENCE, employee-investments were the overwhelming source of
funding for the Downing Funds.

15. Employee-investors invested in the Downing Funds of
DIP pursuant to private offering memoranda (“POMs”%). DAVID
WAGNER, the defendant, supervised the drafting, revision, and
finalization of investor pitch materials and the POMs, which
were often circulated to and discussed with prospective
employee-investors by MARC LAWRENCE, the defendant.

16. At all relevant times, DAVID WAGNER, the defendant,
had signatory authority and exercised control over the bank
accounts of Downing Partners, DIP, and the Downing Funds.

THE FRAUDULENT SCHEME

Materially False and Misleading Statements Used to Solicit
Investments from DDHG Employee-iInvestors

17. From at least in or about December 2013 through at
Least in or about February 2015, DAVID WAGNER and MARC . LAWRENCE,
the defendants, and others acting at their direction, solicited
emplioyee-investors in DDHG pursuant to a POM for a $4,500,000
private offering of DDHG units (the “DDHG POM”). Also during
this period, WAGNER, LAWRENCE, and others acting at their
direction, solicited employee-investors in 3si and DMDG. The

DDHG POM was drafted, in part, reviewed, and approved by WAGNER

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 10 of 42

and typically emailed to emp loyee-investors by LAWRENCE. The
DDHG POM, which was revised over time, typically stated the
following, in substance and in part, which was materialiy false
and misleading, as further described below:

a. The DDHG POM listed WAGNER as the Chairman of the
Board of Managers of DDHG and indicated that he was “actively
involved in the management” of DDHG. It also provided that
“[tlhere is no accrued compensation that is due any member of
Management,” that “Management reserves the right to reasonably
increase their salaries assuming the business is performing
profitably and Company revenues are growing on schedule,” and
that “[c]urrently, there are no Management salaries paid by the
Company to the Managers other than the [then-President of
DDHG] .”

b. Under the heading “Use of Proceeds,” the DDHG POM
stated that DDHG intended to apply 80% of investor proceeds
toward portfolio company investments, 8% toward marketing, 8%
toward corporate expenses, 2% toward R&D of Properties, and 2%
coward offering expenses. There was typically no disclosure
regarding any proceeds being used to pay management fees.

on Under the headings “Downing Proforma Portfolio,”
and “Downing Digital Healthcare Group Financial Model

($millions),” the DDHG POM often listed as many as nine

10

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 11 of 42

portfolio companies, including 3si, among Downing’s holdings,
along with a description of their respective products, the
market, market entry date, a projected “year 3 revenue,” and
Downing’s ownership stake, which always exceeded 50%.

Typically, just three of the portfolio companies listed carried
an asterisk next to their name with the qualification “under
negotiation.” In fact, as many employee~investors learned after
they began to work at Downing, the only portfolio company in
which Downing held a majority ownership stake at any time during
the fraudulent scheme was 381i. Prospective employee-investors
relied upon the foregoing materially false and misleading
statements in the DDHG POM and related materials in deciding to
make investments of between $150,000 and $250,000 in DDHG.

18. On or about March 3, 2014, approximately one month
before the first issuance of the DDHG POM, DAVID WAGNER, the
defendant, executed a management agreement between Downing
Partners and DDHG, which required DDHG to pay a monthly
management fee of $60,000 to Downing Partners (the “DDHG
Management Agreement”). WAGNER not only failed to disclose the
existence of the DDHG Management Agreement in most iterations of
the DDHG POM, but he also failed to revise the DDHG POM after
the management fees from DDHG to Dowriing Partners increased to

$80,000 per month on or about duly 1, 2014. Ina December 23,

ii

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 12 of 42

2014 email to another Downing executive (“Downing Executive-1"),
WAGNER explained, “Downing Partners has annual expenses,
including salaries, that are supposed to be covered by the
management services contracts. How else are you, mc, [and other
Downing Partners employees] etc. supposed to get paid?” WAGNER
also attached to that same email a profit and loss statement for
DDHG that reflected that, of the over approximately $1.5 million
raised from employee-investors pursuant to the DDHG POM,
approximately $540,000 or 35% was paid from DDHG to Downing
Partners for “management services fees,” contrary to the DDHG
POM’ s statements regarding the lack of management fees and use
of proceeds.

19. The DDHG employee-investors typically received an
offer letter from MARC LAWRENCE, the defendant, which provided
for a base compensation of at least $150,000 annually and
conditioned the offer of employment on making an investment of
approximately $250,000 in DDHG. DAVID WAGNER, the defendant,
and LAWRENCE frequently made such representations, committing to
paying substantial salaries to employee-investors, despite the
fact that DDHG did not have sufficient funds at the time to make
payroll, often missed payroll, and did not disclose these facts
to potential empioyee-investors. For example, after one

employee-investor (“Victim-1”) wired a $250,000 investment to

12

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 13 of 42

DDHG on or about July 3, 2014 and subsequently began employment
at DDHG, DDHG failed to pay Victim-l’s first paycheck and
consistently missed paychecks and expense reimbursements for
Victim-1 thereafter. DDHG also missed payments for several
other employee-investors’ first payrolls.

20. DAVID WAGNER and MARC LAWRENCE, the defendants, were
fully aware that Downing consistently did not have sufficient
funds to meet payroll and employee expenses but nonetheless
continued to solicit investments from DDHG employee-investors
based on false representations that DDHG could pay a substantial
salary. WAGNER and LAWRENCE expressly discussed with one
another and other Downing executives chat investments from new
DDHG employees would be used to meet payroll and expenses fox
existing employees, rather than to invest in portfolio companies
as represented in the DDHG POM. For example, on oF about June
11, 2014, the then-President of DDHG (“DDHG President-1”)
exchanged a series of emails with WAGNER concerning the
processing of the first payroll for DDHG. WAGNER informed DDHG
President-1, in substance and in part, that payroll could not be
processed until DDHG President-1 had brought in investment
funding from employee-investors, which were typically referred
to as “closings.” DDHG President-1 replied, in substance and in

part, that his fundraising goals of $1.5 million contemplated a

13

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 14 of 42

jonger time horizon and that, in the meantime, payroll needed to
be met. WAGNER replied, in sudstance and in part, that DDHG
President-1 had not yet raised any funds for the company and
that “[i]lf I were in your position {which I have been many times
before) --- I would make sure that a closing occurs in the next
5-10 business days. Do whatever you need to do.” In reply,
DDHG President-1 referred WAGNER to a financial model that the
Chief Financial Officer of Downing Partners had provided five ©
weeks earlier to DDHG President~1l, which reflected that DDHG had
$300,000 in cash on hand. WAGNER disclaimed that DDHG had
$300,000 in cash and went on to state the following:
Look, you have been entrusted with the
operational management of one of my companies.
I control [DDHG] as its Chairman and CEO
and through controiling interest in the
majority ownership and control of the
company’s board of directors — and I am
setting your performance standard and
assigning responsibility to you on an
incremental basis based upon your success in
meeting these performance standards. Right
now, the primary responsibility that you have
been assigned is to bring in new capital at a
rate of $250,000 per month starting May 2014.
214. Further, on or about November 25, 2014, DAVID WAGNER
and MARC LAWRENCE, the defendants, exchanged emails regarding
how $400,000 in incoming investor funds from two investor~

employees would be used. LAWRENCE requested that “this $400K be

used to bring the DDHG team current with payroll and expenses.”

14

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 15 of 42

WAGNER confirmed that “[t]he incoming funds will be used to_
bring ail of DDHG payment obligations current, most importantly
the accrued payroli commitments and outstanding expenses.” When
LAWRENCE suggested to WAGNER that he would be discussing the
payroll issues on a group call, WAGNER stated the following:
“You don’t discuss matters like that in a group call, though do
you? Personally, 1 would never discuss matters like that in an
open forum. Particularly with new people on board. Provides
forum for negative discussions. .. - one-on-one personal
offline discussions are the way to go there.” On or about
December 1, 2014, immediately after $150,000 was received from
one employee-investor, approximately $40,000 was transferred to
a bank account for Downing Partners, approximately $26,000 was
transferred to a bank account for DIP, approximately $16,667 was
transferred to pay outstanding obligations to a former employee~
investor, and more than approximately $50,000 was transferred to
a payroll services company.

22. While payroll was consistently being missed for
Downing employee-investors, DAVID WAGNER, the defendant,
transferred investment funds from new employee-investors to
himself. For example:

a. On or about September 29, 2014, a DDHG employee-

investor (“Victim-2%) transferred an investment of approximately

15

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 16 of 42

$245,000 to DDHG’s bank account. That same day, approximately
$180,000 was transferred to a bank account for Downing Partners
and approximately $65,000 was transferred to a bank account for
DIP.’ Also that same day, of the $180,000 transferred to the
bank account for Downing Partners, approximately $144,000 was
transferred to a bank account in the name of “Wagner Family Real
Estate Partners” (the “Wagner Real Estate Account”) and another
approximately $10,000 was transferred to a bank account in the
name of WAGNER and his wife.

b. On or about October 2, 2014, the then-President of 3si
(the “3si President-1") sent an email to WAGNER regarding a
prospective $250,000 employee-investor for 3si (*“Victim-3”) and
stated, in substance and in part, that he was having “‘sleepless
nights’ worrying about how we will keep this going if we aren't
able to make payroll until the end of October or November.”
WAGNER responded, in substance in part, by stating that 3si
President-1 should “‘up the ante’ with an enhanced offer” of a
higher salary because it was “critical to get that funding
inflow ASAP,” and that getting the funds “would allow us to
bring all payrolls and expenses current — and maybe have a
little bit of extra cash for a change.” On or about October 6,
2014, after Victim-3 transferred an investment of $250,000 in

331 to 3si’s bank account, approximately $90,900 was transferred

16

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 17 of 42

to Downing Partners on the same day and another approximately
$98,000 was transferred to a payroll services company. Of the
approximately $90,000 of Victim-3’s investment that was
transferred to Downing Partners, at least approximately $25,000
was used to make a payment of approximately $97,000 for a 2015
Porsche Macan Turbo purchased by WAGNER in the name of Downing
Partners.

23. Despite the representation in certain versions of the
DDHG POM that DDHG had an ownership stake in at least six
portfolio companies, DDHG in fact only had an interest in one
portfolio company, 3si, which had been founded by WAGNER
himseif. After Victim-1 had started working at DDHG and learned
that 3si was DDHG’s only portfolio company, Victim~-1l asked MARC
LAWRENCE, the defendant, about the status of the portfolio
companies other than 3si listed in the DDHG POM, LAWRENCE
responded, in substance and in part, that those other portfolio
companies were, in fact, only candidates for DDHG’s portfolio.
DDHG never acquired an equity interest in the other portfolio
companies listed in Victim-1’s DDHG POM.

24, MARC LAWRENCE, the defendant, also made materially
false and misleading statements regarding Downing’s fundraising
and cash reserves when recruiting DDHG employee-investors.

LAWRENCE routinely assured DDHG employee-investors that DDHG was

1?

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 18 of 42

well-funded and had access to millions in capital. In fact,
Downing was routinely cash-strapped, DDHG frequently missed
payroll, and investment funding from new employee-investors was
typically used to pay the salaries, back pay, and overdue
expense reimbursements owed to other DDHG employee-investors.

Materially False and Misleading Statements Used to Solicit
Investments from DHT and DIP Employee-Investors

25, Beginning in at least February 2015 through at least
in or about May 2016, DAVID WAGNER and MARC LAWRENCE, the
defendants, and others acting at their direction, solicited
employee-investors in DHT, the successor to DDHG, pursuant to a
POM for a $4,500,000 private offering of DHT units (the “DHT
Pom”). Also during this period, WAGNER and LAWRENCE, and others
acting at their direction, solicited employee-investors in DIP.
Unlike the DDHG POM, the DHT POM, which was revised over time,
disclosed a management fee of $60,000 to Downing Partners and
stated that the use of proceeds “will be used to fund the
standard operations of the Company and to support new anvestment
requirements from the portfolio companies.”

26. The DHT POM typically stated that DHT had investments
in four portfolio companies, namely 60% of 3si, 30% of a second
portfolio company (“Portfolio Company-1%), 57% of a third

portfolio company (“Portfolic Company-2”), and an unspecified

18

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 19 of 42

percentage of a fourth portfolio company (“Portfolio Company
37). In fact, at no time did Downing own more than 6% of
Portfolio Company-1l. Although Downing had contracts to purchase
interests in Portfolio Company~1 and Portfolio Company-2,
Downing failed to make payments to acquire those interests,
which resulted in the cancellation of those agreements in or
about July 2015.

27, Similarly to the materially false and misleading
statements made to DDHG employee-investors, DAVID WAGNER and
MARC LAWRENCE, the defendants, made materially false and
misleading statements to empioyee-investors of DHT and DIP
regarding Downing’s financial condition. WAGNER and LAWRENCE
represented to employee investors in various ways that Downing
was well-funded and had access to capital, and DHT and DIP
employee~investors relied upon these materially false and
misleading statements in deciding to make investments of between
$150,000 and $250,000 in DHT and DIP. At the time that WAGNER
and LAWRENCE made many of these statements, Downing was, in
fact, unable to make payroll for its existing employee
investors.

a. For anstance, in or about April 2015, WAGNER falsely
assured a prospective DHT employee-investor (“Victim-4”), in

substance and in part, that Downing Partners had access to

19

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 20 of 42

millions of dollars to support DHT. In of around the same time
as this misrepresentation, WAGNER wrote Downing Executive-1
about the shortfali in capital inflows from employee-investors
and stated the he and another Downing employee “have been
working our asses off to work on miracle after another to keep
the train from coming off the tracks the past few months.” In
addition, LAWRENCE falsely told Victim-4, in substance and in
part, that DHT had access to millions and did not use investor
proceeds to pay its operating expenses. In fact, Downing
collectively had no more than hundreds of thousands of dollars
in its bank accounts at the time of these misrepresentations.
After Victim-4 invested $250,000 in DHT and began working at
DHT, WAGNER and LAWRENCE pressured Victim-4 to recruit new
employee-investors for DHT’s sales team even though DHT had no
products to sell and 3si, its only portfolio company at the
time, did not have a market-ready product. After Victim-4 did
not recruit any new employee-investors, WAGNER wrote the
following to Downing Executive-1: “I am very tired of being
saddled with people like [381i President-1 and Victim-4, among
others] that just cannot get the job done with something as
simple as getting one oF two new hires per month closed.” In or
about August 2015, Victim-4's employment was terminated for his

purported non-performance.

20

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 21 of 42

b. In or about June 2015, WAGNER falsely represented to a
prospective DIP employee-investor (“Victim-5”), in substance and
in part, that DIP had approximately $1 million in cash on hand.
In fact, DIP held less than $400,000 in its bank accounts at the
time of this misrepresentation. Shortiy after Victim-5 invested
$250,000 in DIP and began working at DIP, Vietim-5 learned that
Downing’s employees and vendors were not getting paid and that
3si was the only company in DHT’s portfolio. The day after
Victim-5’s investment of $250,000 was transferred to pIP’s bank
account, approximately $83,340 was transferred to one bank
account held by WAGNER and his wife, approximately $83,340 was
transferred to a second bank account held by WAGNER and his |
wife, and approximately $83,307 was transferred to an account in
the name of the “Wagner Family Irrevocable Education Trust.”

on in or about August 2015, LAWRENCE falsely told a
prospective DHT employee~investor (“Victim-6”), in substance and
in part, that Downing had access to tens of millions of dollars.
In fact, as WAGNER and LAWRENCE knew, Downing overwhelmingly
received incoming cash flow from the investments of employee—
investors, which were often transferred out of Downing bank
accounts within a day or two of receipt of the funds. After
Victim-6 invested $50,000 in DHT, agreed to invest an additional

$100,000 in DHT, and began work expecting to receive a salary of

21

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 22 of 42

$175,000 per year, DHT missed payroll during Victim-6’s fixrst
week at work.

28. As with the investments of employee-investors of DDHG
and 3si, at a time when the Downing Funds were struggling Lo
make payroll, DAVID WAGNER, the defendant, continued to transfer
Funds received from employee-investors to himself. For example,
on or about November 25, 2015, an employee-investor transferred
an investment of $250,000 to DIP’s bank account. That same day,
approximately $249,900 was transferred from DIP’s bank account
to the Wagner Real Estate Account, $170,000 of that amount was
transferred from the Wagner Real Estate Account to a bank
account for Downing Partners, and then $153,237 of that amount
was used by WAGNER to purchase a 2016 Porsche Cayenne Turbo in
the name of Downing Partners.

Materially False and Misleading Statements Used to Solicit
Investments from Cliniflow Employee-investors

29, By in or about May 2016, employee-investors in DIP and
the Downing Funds brought multiple lawsuits against DAVID WAGNER
and MARC LAWRENCE, the defendants, Downing Partners, DIP, and
certain of the Downing Funds based on, among other things,
claims of fraud. As a result, WAGNER used Cliniflow as a new
vehicle to recruit new employee-investors who were unaware of

the problems at Downing.

22

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 23 of 42

30. On or about July 1, 2016, MARC LAWRENCE, the
defendant, sent an email to WAGNER, the defendant, explaining,
in substance and in part, that LAWRENCE had “a 50% drop rate of
qualified [employee-investor] candidates due to the info on the.
internet. Regardless of using only ‘Cliniflow’ information,
names can be searched to circle back to Downing. As such, I am
trying to source another recruiter to help mitigate the impact
of the drop.” In the same email chain, WAGNER wrote to LAWRENCE
that “[h]lopefully now that we have made the transition to CET
[Cliniflow] we will have fewer bumps in the road.” WAGNER
further emphasized to LAWRENCE, in substance and in part, that
closings on funds from new Cliniflow employee-investors must
remain on track and that “$2m in funding is required to be
brought in over the next 2 months or soO ~ and the ist 50% or so.
of that funding goes to [DIP] ‘and the 2nd 50% or so remains in
CFT.” By using Cliniflow, WAGNER and LAWRENCE continued their
pattern of soliciting investments from new employee-investors to
pay off former employee-investors and as the primary source of
funding for ongoing operations, which was contrary to
representations made to prospective employee-investors.

31. From at least in ofr about May 2016 through at least in
or about January 2017, DAVID WAGNER and MARC LAWRENCE, the

defendants, solicited employee-investors in Cliniflow pursuant

23

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 24 of 42

to a POM for a $20,000,000 private offering of Series C
Preferred Units (the “Cliniflow Series C POM”). The Cliniflow
Series C POM was drafted, in part, reviewed, and approved by
WAGNER and typically emailed to employee-investors by LAWRENCE.
The Cliniflow Series C POM, which was revised over time,
typically stated the following, in substance and in part, which
was materially false and misleading as further described below:
a. Under the heading “Use of Proceeds,” the
Cliniflow Series C POM stated that investor proceeds wiil be
used to “fund the standard operations of the Company and to
support new investment requirements from the portfolio
companies.” The CLiniflow Series C POM further specified that
the Company intended to apply investor proceeds substantially as
foliows, “subject only to reallocation by Management in the best
interests of the Company”: 80% toward subsidiary company
investments, 8% toward marketing & acquisitions, 8% toward
corporate expenses, 2% toward R&D, and 2% toward offering
expenses. There was no disclosure regarding any proceeds being
used to pay DIP. In fact, of the more than approximately $1.5
million in investor proceeds deposited in Cliniflow’s bank
account, over which WAGNER had sole signatory authority, more
than approximately $900,000 was transferred to DIP and other

Downing entities, with significant sums ultimately wired to

24

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 25 of 42

WAGNER himself. For example, on or about June 30, 2016, an
employee-investor in Cliniflow (“Victim-7”) transferred an
investment of $90,000 to Cliniflow’s bank account, which was
transferred to DIP’s bank account on the same day. Of that
$90,000 transferred to DIP’s bank account, approximately $34,000
was transferred to an account for Downing Partners and then to
the Wagner Real Estate Account, and another approximately
$25,250 was transferred to Downing Acquisition Partners, LLC,
which was used to pay approximately $7,300 to LAWRENCE and to
pay approximately $6,300 to a prior DIP investor-employee.

b. fhe Cliniflow Business Plan attached to the
Cliniflow Series C POM stated that “Cliniflow is a group of
technology companies that are primarily focused on workflow
optimization technologies with healthcare applications.” The
Business Plan further indicated that Cliniflow had three
portfolio companies, namely 3si and two other companies
(“Portfolio Company-4” and “portfolio Company-5”). In fact, at
the time the Cliniflow Series C POM was sent to prospective
employee-investors, Cliniflow did not hold an interest in
Portfolio Company-—4 but only had an agreement to purchase an
interest that was never fulfilled.

C. Under the heading “Litigation,” the Cliniflow

Series C POM stated that “[t]he Company is not presently a party

25

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 26 of 42

to any material litigation, nor to the knowledge of Management
is any litigation threatened against the Company, which may
materially affect the business of the Company or its assets.”
tn fact, approximately one month prior to the first investment
pursuant to the Cliniflow Series C POM, WAGNER, LAWRENCE, and
354, a portfolio company of Cliniflow, among others, were sued
in federal court by former employee-investors of Downing who
were seeking damages of no less than $4 million and alleging
that the defendants were perpetrating “an outright fraud and a
novel Ponzi scheme” (the “Prior Downing Lawsuit”). LAWRENCE and
WAGNER failed to disclose the Prior Downing Lawsuit to several
prospective employee-investors in Cliniflow even though
Cliniflow’s primary, portfolio company, 3si, was a party to the
jawsuit.

32, Similarly to the materially false and misleading
statements made to DDHG, DHT, and DIP employee-investors, DAVID
WAGNER and MARC LAWRENCE, the defendants, made materially false
“and misleading statements to prospective employee-investors of
Cliniflow regarding its cash reserves, fundraising, ability to
pay a substantial salary, and product readiness. The employee-
investors relied upon these materially false and misleading
statements in deciding to make investments of between $150,000

and $250,000 in Clinifiow. For example:
26

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 27 of 42

a. In or about May or June 2016, LAWRENCE falsely
told Victim-7, who was a prospective employee-investor at the
time, in substance and in part, that Cliniflow had raised
approximately $12 million of its $20 million Series C round of
funding. In fact, Victim-7 was the first Cliniflow employee
anvestor and prior to the transfer of Victim-7’s investment to
Cliniflow’s bank account, the account had a balance of
approximately $130.

b, tn or about duly or August 2016, LAWRENCE falsely
told a prospective Cliniflow employee~investor (“Victim-8”%), in
substance and in part, that Cliniflow had approximately $4
million in funding to invest into portfolio companies.

Cc. In or about August 2016, after a prospective
Cliniflow employee-investor (“Victim-9”) learned of the Prior
Downing bawsuit, which had not been disclosed to Victim-9 by
LAWRENCE, LAWRENCE left a voicemail message for Victim-9, which
stated the following, in substance and in part:

[T]he old regime, the Downing and all of that

stuff, is not in Cliniflow. And more
importantly, the leadership at 3si has been
replaced. The leadership of [Portfolio
Company-5] has been replaced. We've got
people in piaces in the companies that have a
more of a moral compass. T‘ll aiso tell you
that the claims that you’il see on the
internet - this one law firm in New York —
they’re just out of control. . . - It's a

shame but I’ll even, candidly, t7ll even put

ay

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 28 of 42 .

you on the phone tomorrow with David Wagner,

the Executive Chair, and let him talk to you

if that would help. .. -: I would pay close

attention in your offertory letter where we

tell you, you get your money back, which is

the case for everybody else, so I don’t know

why it’s a Ponzi if you get your money back.

But you know there’s explanations to

everything and, you know, even though it’s on

the internet doesn’t necessarily mean it’s

true.
These statements were false because the leadership of Downing
and 3si, namely WAGNER and LAWRENCE, was the same leadership at
Cliniflow. Further, based on the LAWRENCE’s knowledge that
Cliniflow was struggling to make payroll and that the only
source of funds in Cliniflow were the investments from employee
investors, LAWRENCE knew that Victim-9’s investment would be
spent immediately and that Cliniflow would be unable to return
Victim-9's investment. In reliance on LAWRENCE’s false
statements above as well as subsequent misrepresentations by
LAWRENCE, in substance and in part, that Cliniflow had plenty of
“dry powder” to pay its employees, Victim~9 made a $200,000
investment in Cliniflow and starting working for Cliniflow. On
or about August 9, 2016, the same day that Victim-9’s investment
of $200,000 was transferred to Ciliniflow’s bank account,

approximately $140,000 was cransferred to DIP. Victim-9 was

only paid a single paycheck while working at Clinifiow.

28

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 29 of 42

d. In or about August and September 2016, WAGNER and
LAWRENCE falsely represented to a prospective Cliniflow
employee-investor (“Victim-10%), in substance and in part, that
Cliniflow had millions of dollars in funding. In fact, after
Victim-10 had transferred a $250,000 investment to Cliniflow’s
bank account and began working at Cliniflow, Cliniflow missed
Victim-10’s first payroll and failed to pay Victim-10 a single
paycheck.

e. In or about October 2016, LAWRENCE falsely told a
prospective Cliniflow employee-investor oevietimell”), in
substance and in part, that Cliniflow was well-funded and its
portfolio companies had products that were commercialized and
ready to be sold. In fact, after Victim-i1 had transferred a
$200,000 investment to Cliniflow’s bank account and began
working at Cliniflow in or about November 2016, Cliniflow missed
Victim-1ll’s first payroll and failed to pay Victim-11 a single
paycheck. Further, Cliniflow did not have products for Victim—
11 to sell when Victim-11 started work at Cliniflow.

33. A majority of the employee-investors in Downing never
recovered the investments they made and are still owed backpay
and reimbursements for expenses incurred while working at

Downing.

29

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 30 of 42

WAGNER'S False Statements to Obtain Funding for Cliniflow from
the State of Connecticut and Misappropriation of Funds

34. In or about November 2016, DAVID WAGNER, the
defendant, applied to the Connecticut Department of Economic and
Community Development (“CTDECD”) for a $300,000 loan and
$100,000 grant pursuant to Connecticut's Small Business xpress
Program in order to support a relocation of Cliniflow from New
York to Connecticut (the “CTDECD Application”).

35. In the CTDECD Application submitted by DAVID WAGNER,
the defendant, WAGNER represented, in substance and in part,
that Cliniflow had an address in Manhattan, New York and would
use the $400,000 in funds for leasehold improvements, capital
expenditures, and personnel costs in connection with a
relocation to Connecticut. The CTDECD Application also asked
the following question: “Does the applicant or its owners have
any outstanding, pending or anticipated Litigation,
environmental, OSHA [Occupational Safety and Health
Administration] or other issues outstanding?” As noted above,
despite the pending lawsuits against WAGNER, the Majority owner
of Cliniflow, and 3si, a portfolio company of Cliniflow, at the

time WAGNER submitted the CTDECD Application, WAGNER falsely

answered “No” to this question.

30

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 31 of 42

36. on on about January 3, 2017, DAVID WAGNER, the
defendant, signed a certificate falsely certifying that he had
disclosed to the CTDECD “Cajll private or governmental action
suits or proceedings against [Cliniflow}] whether pending or
threatened and ali judgments, decrees, or orders binding upon or
enjoining [Cliniflow}].” WAGNER did not, however, disclose the
Prior Downing Lawsuit to the CTDECD or arbitration ciaims filed
in or about Late December 2016 against WAGNER, 3si, and
Cliniflow, among others, brought by former employee-investors of
Downing.

327. On or about January 6, 2017, in reliance on the
representations made by DAVID WAGNER, the defendant, in the
CTDECD Application, the CrDECD agreed to extend a $300,000 loan
and $100,000 grant to Cliniflow pursuant to an Assistance
Agreement between the CTDECD and Cliniflow, which was signed by
WAGNER on behalf of Cliniflow (the “CTDECD Assistance
Agreement”). The CTDECD Assistance Agreement stated, in
substance and in part, that the funding “shall be used for
purposes set forth in the Commissioner’s Letter of Intent,”
namely for capital and working capital expenditures in
connection with Cliniflow’s relocation of its employees from New

York to Connecticut, and “for no other purposes.”

31

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 32 of 42

38. On or about January 13, 2017, the State of Connecticut
transferred $400,000 to Cliniflow’s bank account, which had a
balance of $2.35 before the transfer. A majority of those funds
were misappropriated by DAVID WAGNER, the defendant, for
personai expenses. For example, on or about January 13, 2017,
of the $400,000 deposited into Cliniflow’s bank account,
approximately $60,000 was transferred to DIP’s bank account and
approximately $65,000 was transferred to a bank account in the
name of Hanover Square Management, Loc (the “Hanover Square
Account”), which was under WAGNER’ s control. Of the
approximately $65,000 transferred to the Hanover Square Account,
which had an overdraft of approximately $500 before the
transfer, approximately $9,000 was transferred to the Wagner
Real Estate Account, approximately $1,300 was transferred to
accounts for WAGNER and his wife, and approximately $25,600 was
used to buy a 2014 BMW Model 320 for WAGNER’s daughter. Between
on or about January 17 and February 22, 2017, an additional
approximately $130,000 of the funds received from the State of
Connecticut were transferred to DIP’s bank account or the
Hanover Square Account.

Statutory Allegations

 

39. From at least in or about December 2013 through at

least in or about 2017, in the Southern District of New York and

32

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 33 of 42

elsewhere, DAVID WAGNER and MARC LAWRENCE, the defendants, and
others known and unknown, willfully and knowingly combined,
conspired, confederated and agreed together and with each other
to commit an offense against the United States, to wit,
securities fraud, in violation of Title 15, United States Code,
Sections 78} (bo) & 78ff, and Titie 17, Code of Federal
Regulations, Section 240.10b-5.

4G. It was a part and object of the conspiracy that DAVID
WAGNER and MARC LAWRENCE, the defendants, and others known and
unknown, willfully and knowingly, directly and indirectly, by
the use of the means and instrumentalities of interstate
commerce, and of the mails, and of facilities of national
securities exchanges, would and did use and employ, in
connection with the purchase and sale of securities,
manipulative and deceptive devices and contrivances, by: (a)
employing devices, schemes and artifices to defraud; (b) making
untrue statements of material fact and omitting to state
material facts necessary in order to make the statements made,
in the light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices and courses
of business which operated and would operate as a fraud and

deceit upon persons, in violation of Title 15, United States

33

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 34 of 42

Code, Sections 78}(b) and 78ff, and Title 17, Code of Federal
Regulations, Section 240.10b-5.
Overt Acts
41. In furtherance of the conspiracy and to effect the
illegal object thereof, DAVID WAGNER and MARC LAWRENCE, the
defendants, committed the following overt acts, among others, in
the Southern District of New York and elsewhere;

a. In or about October 2014, WAGNER misappropriated
investor funds received from Victim-3, who made a $250,000
investment in 3si, by using a portion of such funds to purchase
a 2015 Porsche Macan Turbo,

b. On or about November 25, 2014, WAGNER and
LAWRENCE discussed using and did use investor proceeds from DDHG
employee-investors to bring current the payroll and expenses of
other DDHG employee-investors, which was contrary to statements
in the DDHG POM regarding the use of proceeds.

Cc. In or about April 2015, WAGNER and LAWRENCE
falsely told Victim-4, a prospective DHT employee-investor, in
substance and in part, that DHT had access to millions of
dollars in funding, in order to solicit a $250,000 investment
from Victim-4 in DHT.

d. On or about June 23, 2016, WAGNER sent an email

to LAWRENCE attaching an updated version of the Clinifliow Series

34

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 35 of 42

Cc POM, which contained materially false and misleading
statements, and instructed LAWRENCE that “[tihis is what we
should send out” to prospective employee-investors.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Securities Fraud Relating to DDHG)

The Grand Jury further charges:

42. The allegations set forth in paragraphs 1 through 38
are real leged and incorporated by reference as if fuliy set
forth herein.

43. From at least in or about December 2013 through at
least in or about February 2015, in the Southern District of New
York and elsewhere, DAVID WAGNER and MARC LAWRENCE, the
defendants, willfully and knowingly, directly and indirectly, by
the use of the means and instrumentalities of interstate
commerce, and of the mails, and of facilities of national
securities exchanges, in connection with the purchase and sale
of securities, used and employed manipulative and deceptive
devices and contrivances, in violation of Title 17, Code of
Federal Regulations, Section 240.10b-5, by: (a) employing
devices, schemes and artifices to defraud; fb) making untrue
statements of material fact and omitting to state material facts

necessary in order to.make the statements made, in the light of

35

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 36 of 42

the circumstances under which they were made, not misleading;
and ({c) engaging in acts, practices and courses of business
which operated and would operate as a fraud and deceit upon
persons, to wit, WAGNER and LAWRENCE solicited investments from
prospective employee-investors in DDHG through materially false
and misleading statements and omissions and misappropriated
funds that had been provided by DDHG employee-investors for
investments in portfolio companies.

(Title 15, United States Code, sections 783 (b) & 78ff; Title 17,

Code of Federal Regulations, Section 240.10b-5; and Title 18,
United States Code, Section 2.)

COUNT 'THREE
(Securities Fraud Relating to DHT)

The Grand Jury further charges:

44, The allegations set forth in paragraphs 1 through 38
are realleged and incorporated by reference as if fully set
forth herein.

45. From at least February 2015 through at least in or
about May 2016, in the Southern District of New York and
elsewhere, DAVID WAGNER and MARC LAWRENCE, the defendants,
willfully and knowingly, directly and indirectly, by the use of
the means and instrumentalities of interstate commerce, and of
the mails, and of facilities of national securities exchanges,

in connection with the purchase and sale of securities, used and

36

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 37 of 42

employed manipulative and deceptive devices and contrivances, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by: (a) employing devices, schemes and artifices to
defraud; (b) making untrue statements of material fact and
omitting to state material facts necessary in order to make the
statements made, in the light of the circumstances under which
they were made, not misleading; and (c) engaging in acts,
practices and courses of business which operated and would
operate as a fraud and deceit upon persons, to wit, WAGNER and
LAWRENCE solicited investments from prospective employee—
investors in DHT through materially false and misieading
statements and omissions and misappropriated funds that had been
provided by DHT enmployee-investors for investments in portfolio
companies.

(Title 15, United States Code, Sections 78) (b) & 78ff; Title 17,

Code of Federal Regulations, Section 240.10b-5; and Title 18,
United States Code, Section 2.)

COUNT FOUR
(Conspiracy to Commit Wire Fraud)

The Grand Jury further charges:
46. The allegations set forth in paragraphs 1 through 38
are realleged and incorporated by reference as if fully set

forth herein.

37

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 38 of 42

47. From at least in or about December 2013 through at
least in or about 2017, in the Southern District of New York and
elsewhere, DAVID WAGNER and MARC LAWRENCE, the defendants, and
others known and unknown, willfully and knowingiy, did combine,
conspire, confederate, and agree together and with each other to
commit wire fraud, in violation of Title 18, United States Code,
Section 1343.

48. It was a part and an object of the conspiracy that
DAVID WAGNER and MARC LAWRENCE, the defendants, and others known
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign conmerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, to wit, WAGNER and
LAWRENCE engaged in a scheme to solicit investments from
prospective employee-investors in Downing and to obtain funds
from the State of Connecticut through materially false and
misleading statements and omissions transmitted via interstate
wire communications, and such investments and funds were

misappropriated by WAGNER and LAWRENCE for purposes not
38

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 39 of 42

disclosed to prospective employee-investors and the State of
Connecticut.
(Title 18, United States Code, Section .1349.)

COUNT FIVE
(Wire Fraud)

The Grand Jury further charges:

‘49, The allegations set forth in paragraphs 1 through 38
of this Indictment are realleged and incorporated by reference
as if fully set forth herein.

50. From at least in or about December 2013 through at
least in or about 2017, in the Southern District of New York and
elsewhere, DAVID WAGNER and MARC LAWRENCE, the defendants,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, transmitted and caused to be
transmitted by means of wire, radio, and television
communication in interstate and foreign commerce writings,
signs, signals, pictures and sounds for the purpose of executing
such scheme and artifice, to wit, WAGNER and LAWRENCE solicited
investments from prospective employee-investors in Downing
‘through materially false and misleading statements and

omissions, misappropriated funds that had been wire transferred

39

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 40 of 42

by employee-investors for investments in portfolio companies,
‘and used and caused the use of interstate wire communications in
furtherance of those acts.
(Title 18, United States Code, Sections 1343 and 2.)}
FORFELTURE ALLEGATION

51. As a result of committing one or more of the offenses
alleged in Counts One through Five of this Indictment, DAVID
WAGNER and MARC LAWRENCE, the defendants, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
981 (a) (1) (C) and Title 28 United States Code, Section 2461 (c),
any and all property, real or personal, which constitutes or is
derived from proceeds traceable to the commission of said
offenses, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offenses that the defendants personally
obtained.

Substitute Asset Provision

 

52. If any of the above described forfeitable property, as
a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a

third person;

Cc. has been placed beyond the jurisdiction of the Court;

40

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 41 of 42

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty;
4t is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.

(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853(p), and
Title 28, United States Code, Section 2461(c).)

KiaweLE5 hw - beta Ge

FORE PERSON GEOFFREY gs. BERMAN
United States Attorney

41

 

 
Case 1:19-cr-00437-AKH Document 2 Filed 06/12/19 Page 42 of 42

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
—-v.-

DAVID WAGNER, and
MARC LAWRENCE

Defendants.

 

INDICTMENT

19 Cr.

(Title 15, United States Code, Sections
784 (b) and 78ff; Title 17, Code of
Federal Regulations, Section 240.10b-5;
and Title 18, United States Code,
Sections 371, 1343, 1349 & 2)

GEOFFREY S. BERMAN
United States Attorney.

A TRUE BILL

Foreperson
2

rs

o6lolt? J FACED LyoreF. Pike T pilba

 

AZ OSINT

 
